Title: From John Adams to United States Senate, 4 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States, February 4. 1801

I nominate the Gentlemen in the following List to fill the Offices to which they are designated in it—
Cavalry.

            
            
            
              Alexander Macomb, junr: New York— Second Lieutenant
            
            
            First Regiment of Artillerists & Engineers.
            
            Cadet Jared BrooksLieutenantRobert GrayPennsylvaniaDittoCadet Lewis LandaisDittoCadet William MurrayDittoCadet Joseph CrossDittoPeter LampkinVirginia DittoJohn B. BarnesMaryland DittoAddison B. ArmisteadVirginia DittoGeorge ArmisteadDitto DittoCharles HuntMassachusetts DittoEnos NolandMaryland DittoClarence MulfordNew–Jersey DittoJohn F. PowellVirginia DittoHezekiah W. BissellConnecticut DittoKilian P. Van RensselaerNew York DittoHenry TilleryNew Hampshire DittoEnoch HumphreyConnecticut Ditto
            
            
Second Regiment of Artillerists & Engineers.
            
            
            Jonathan WilliamsPennsylvaniaMajorJohn LillieMassachusettsCaptain.Lloyd BeallMaryland Ditto.Josiah DunhamNew Hampshire Ditto.Thomas BrindleyRhode–Island LieutenantWilliam WilsonMaryland DittoJohn WalbachDittoCadet James WilsonDittoLewis HowardNew–Jersey DittoAugustus HuntMassachusetts DittoCadet Pearson TitcombDittoCadet John GrangeDittoCadet Samuel SeatonDittoWaters ClarkConnecticut DittoWilliam CocksNew York DittoJohn HeiskellVirginia DittoGeorge PeterMaryland DittoNathan ParksMassachusetts DittoJesse LullVermont DittoAugustus StrongConnecticut DittoSamuel WelchMassachusetts Ditto
            
            
            First Regiment of Infantry
            
George W. KirklandNew YorkFirst LieutenantJames AshmanPennsylvania DittoNinian PinkneyMaryland DittoWilliam SwanMassachusetts DittoSylvester G. WhippleNew Hampshire DittoThomas W: WilliamsMassachusettsSecond LieutenantBenjamin WallacePennsylvania DittoWilliam CarsonDitto Ditto
First Regiment of Infantry Continued
Horatio StarkVirginiaSecond LieutenantSimon OwensDitto DittoJoseph C. CooperNew–York DittoRobert G. BardeSouth–Carolina DittoBenjamin WilkinsonMaryland DittoAmbrose WhitlockNorth Western Territory DittoBartholomew D. ArmisteadVirginia Ditto
Second Regiment of Infantry.
            John BrahanVirginia Second LieutenantWilliam ElliottMaryland DittoDaniel HughesDitto DittoRobert BellVirginia DittoUriah BlueDitto DittoJohn DuerNew York DittoJohn HinsonMississippi Territory DittoJoseph MillerPennsylvania DittoCadet William H. WooldridgeDitto
            
            
            Third Regiment of Infantry
            
Samuel ErwinePennsylvania First LieutenantWilliam PotterNew Jersey DittoElhanan W WheelerNew York DittoSamuel B. MagawPennsylvania DittoPhilip S. SchuylerNew York DittoJohn WilliamsVirginiaSecond LieutenantAlexander CooperMaryland DittoThomas LeePennsylvania DittoDaniel BakerVermont DittoHenry BrevoortDittoJohn HyltonMaryland Ditto
            Third Regiment of Infantry, Continued
            
            Henry R. GrahamSecond LieutenantRichard SkinnerDittoJames Smith Junr.Pennsylvania DittoJohn W. BrownsonVermont Ditto
            
Fourth Regiment of Infantry.
            
              William GardnerMassachusettsSecond Lieutenant.Benjamin NowlandMaryland DittoJames CunninghamMassachusetts DittoGassaway W. HarwoodMaryland DittoWilkinson JonesDitto DittoEdmund P. GainesTennessee DittoHenry HopkinsMaryland DittoJames Wilkinson Jr.Ditto DittoRichard BuckPennsylvania Ditto.
            John Adams
